JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of conviction be affirmed. Appellant has not demonstrated that the district court clearly erred in accepting his guilty plea or that any alleged errors implicated his substantial rights. See United States v. Robinson, 587 F.3d 1122, 1130-31 (D.C.Cir.2009). The totality of circumstances surrounding appellant’s plea, including the district court’s clear warnings about his likely deportation and appellant’s acknowledgments of the same, indicate that the plea was voluntary and appellant understood the resulting immigration consequences. See In re Sealed Case, 283 F.3d 349, 352 (D.C.Cir.2002).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.